DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed on April 12, 2022 is acknowledged. 
Claims 1-57 were pending. Claims 1-5, 17-20, 22-23, 25-27, 40, 43-46, 48-51 and 53 are being examined on the merits. Claims 7-16, 21, 24, 41, 47 and 52 are withdrawn as being drawn to a non-elected species. Claims 54-57 are withdrawn as being drawn to a non-elected invention. Claims 6, 28-39 and 42 are cancelled.

Response to Arguments
Applicant’s arguments filed on April 12, 2022 have been fully considered.

The following objections and rejections are withdrawn in view of the current 
amendments to the claims, or the cancellation of claims that were subject to the objection or rejections: 

Objections to the Specification – paragraph numbering
	Objections to the Specification – embedded hyperlinks
	Objections to the Specification – sequence listing incorporation-by-reference paragraph
	Objections to claims 1-4, 6, 17-18, 20, 26-29, 31, 33, 36-39 and 48
	Rejection of claims 1-6, 17-20, 22-23, 25-31, 33-34, 36-40, 42-46, 48-51 and 53 under 35 USC § 112(b), indefiniteness
Rejection of claims 4, 40 and 48 under 35 USC § 112(b), lack of antecedent basis
	Rejection of claim 6 under 35 USC § 112(d)
	Prior Art Rejections


Information Disclosure Statement
The Information Disclosure Statements submitted May 19, 2022 has been considered.

Specification
The Substitute Specification submitted April 12, 2022 has been entered.
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes.
Specific deficiency: The incorporation-by-reference paragraph, which appears at para. 731, identifies the size of the ASCII text file in kilobytes (i.e., “2Kb”). However, the size of the text file must be represented in bytes.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 17-20, 22-23, 25-27, 40, 43-46, 48-51 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites method steps that are unclear. The following flowchart of the claim 1 method is provided to assist the discussion: 

    PNG
    media_image1.png
    670
    605
    media_image1.png
    Greyscale



	The method of claim 1 proceeds as follows: 
The method commences with (implicitly) collecting/providing a sample comprising microorganisms (claim preamble, flowchart step 1). The claim seems to contemplate an embodiment where some of the microorganisms are susceptible to the target antibiotic and some are not susceptible, so that embodiment will be discussed here. 

The sample is then treated with an antibiotic resulting in an antibiotic-treated sample (claim “contacting” clause, flowchart steps 2 and 3). Although not explicitly recited in claim 1, the resulting antibiotic-treated sample would comprise 2 “fractions”: the first fraction would have the nucleic acids from microorganisms that are susceptible to the antibiotic that have been released into solution as a result of the antibiotic treatment (“accessible” nucleic acids), and the second fraction would have the microorganisms that are not susceptible to the antibiotic. These non-susceptible microorganisms would have intact membranes and their corresponding nucleic acids would thus be “inaccessible” to the solution (not recited in claim, flowchart step 3 “fraction 1” and “fraction 2”, respectively). 
Initially, fraction 1 and fraction 2 are comprised within the same reaction volume. However, that reaction volume is then subjected to “pre-lysis mechanical separation” to remove the non-susceptible microorganisms and the inaccessible nucleic acids (which are implicitly comprised inside the non-susceptible microorganisms) from the sample in the reaction volume (claim “in the presence” clause; flowchart step 4B). Although not recited in the claim, implicitly the accessible nucleic acids are retained in the sample in the reaction volume (flowchart step 4A). 
The sample is then subjected to a lysis treatment. Specifically, claim 1 recites “in the presence of a lysis treatment … targeting the microorganism” (claim “in the presence” clause; flowchart step 5). 
Finally, the accessible nucleic acids are quantitatively detected (claim “quantitatively detecting … accessible nucleic acid”; flowchart step 6).

	The indefiniteness issue in claim 1 is as follows: claim 1 recites “in the presence of a lysis treatment of the antibiotic-treated sample targeting the microorganism”. It is not clear if the lysis treatment is applied to fraction 1 (flowchart step 5 ?1) or fraction 2 (flowchart step 5 ?2) in the flowchart. That is, the standard grammatical interpretation of the “in the presence” clause indicates that the lysis treatment is applied to the microorganism. However, the microorganism is in fraction 2, which has been removed from the sample. So it is not clear that the microorganism is even still present in the method to have any treatment applied to it at all. In addition, the detection step applies to fraction 1, so there does not appear to be any reason to perform any additional steps on fraction 2 once it is removed from the reaction volume. In the alternative, the lysis treatment could be applied to fraction 1, however, there do not appear to be any intact microorganisms in fraction 1 that would need to be lysed, as the susceptible microorganisms were effectively lysed in the antibiotic contacting step, and the non-susceptible microorganisms have been removed from the reaction volume in the “pre-lysis mechanical separation” step. Thus, in claim 1, it is not clear which fraction the lysis treatment is applied to, nor is it clear why either fraction would be subjected to a lysis treatment. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.
	Claims 2-5, 17-20, 22-23, 25-27, 40, 43-46, 48-51 and 53 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

Prior Art
Claims 1-5, 17-20, 22-23, 25-27, 40, 43-46, 48-51 and 53 are free of the art. The prior art does not teach or suggest a method of detecting a nucleic acid of a microorganism, comprising, in part, applying a lysis treatment to nucleic acids in solution (fraction 1 above in the flowchart), nor does the prior art teach or suggest applying a lysis treatment to microorganisms comprising nucleic acids that are not going to be detected (fraction 2 above in the flowchart).

Conclusion
Claims 1-5, 17-20, 22-23, 25-27, 40, 43-46, 48-51 and 53 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./
Examiner, Art Unit 1637                                                                                                                                                                                           
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637